Citation Nr: 1232812	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome with gastroesophageal reflux disease (GERD), duodenitis, esophagitis, and gastritis.   

2.  Entitlement to an initial compensable disability rating for degenerative joint and disc disease of the lumbar spine prior to January 12, 2011; and a rating in excess of 10 percent thereafter.

3.  Prior to January 12, 2011, entitlement to an initial compensable disability rating for right knee osteochondritis dissecans medial femoral condyle with partial medial meniscectomy, and in excess of 10 percent thereafter.

4.  Prior to January 12, 2011, entitlement to an initial compensable disability rating for left knee chondromalacia patella with partial medial meniscectomy, and in excess of 10 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 2007.

This matter arises before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a February 2012 rating decision, the RO increased the ratings for right knee disability, left knee disability, and lumbar spine disability to 10 percent, all effective from January 12, 2011.  Because these increases do not represent a complete grant of the benefits sought, the bilateral knee and lumbar spine claims are still in appellate status.

In June 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.  Later in the month, the Veteran submitted additional evidence to the Board with a waiver of initial RO consideration.

As will be discussed further below, the Veteran indicated during his hearing that he was satisfied with the 10 percent rating assigned for his lumbar spine disability and that he wished to only appeal the rating assigned for the period prior to January 12, 2011.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to TDIU in claims for higher ratings when the issue of unemployability is raised by the record.  In this case, the evidence shows that the Veteran is presently unemployed (see January 2011 VA examination report).  Thus, the issue of entitlement to a TDIU has been raised, and in light of Rice, the Board has included such issue on the title page of this decision.   

As will be discussed in further detail below, the Board herein assigns an earlier effective date for the currently assigned 10 percent rating for the Veteran's right and left knee disabilities; however, because the evidence of record suggests a worsening of his right knee disability only, the increased rating claim for such disability is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  Additionally, the issue of entitlement to a TDIU is being remanded as well.  

Lastly, the Veteran raised the issue of an effective date earlier than January 12, 2011, for the award of the 10 percent rating assigned for his service-connected lumbar spine disability during his personal hearing.  This issue has not yet been adjudicated and is therefore REFERRED to the RO/AMC for the appropriate consideration.




FINDINGS OF FACT

1.   The Veteran's gastrointestinal disability is primarily productive of moderate irritable colon syndrome with frequent episodes of alternating diarrhea and constipation with abdominal distress.  Severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress has not been shown or more nearly approximated.  

2.  Prior to January 12, 2011, the Veteran's lumbar spine disability was manifested by degenerative joint disease with forward flexion to 104 degrees on November 2007 VA examination, and degenerative disc disease with no evidence of incapacitating episodes.
 
3.  In June 2012, the Veteran expressed his satisfaction with the 10 percent rating currently assigned for his lumbar spine disability, which evinces his intent to withdraw the appeal seeking entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine, and the Board received the request prior to the promulgation of a decision. 

4.  Since September 1, 2007, the Veteran has reported pain on use of both knees and there is x-ray evidence of degenerative spurring in both knees.

5.  The Veteran's left knee chondromalacia patella with partial medial meniscectomy is primarily productive of degenerative spurring, other degenerative changes, pain, tenderness, some crepitus, full extension, and flexion to 95 degrees at worst.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for irritable bowel syndrome with GERD, duodenitis, esophagitis, and gastritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7319 (2011). 

2.  Prior to January 12, 2011, the criteria for an initial compensable rating for service-connected degenerative joint and disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

3.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to a disability rating in excess of 10 percent for degenerative joint and disease of the lumbar spine since January 12, 2011, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

4.  The criteria for the award of the 10 percent disability rating for degenerative changes in the right knee with painful motion have been met since September 1, 2007.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

5.  The criteria for the award of the 10 percent disability rating for degenerative changes in the left knee with painful motion have been met since September 1, 2007.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

6.  The criteria for an initial rating in excess of 10 percent for left knee chondromalacia patella with partial medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Board notes that the Veteran's increased rating claims for the service-connected gastrointestinal disability, lumbar spine disability, and knee disabilities, arise from his disagreement following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims file contains service treatment records, VA medical evidence, private medical evidence, and the Veteran's contentions.  He has been afforded VA examinations in conjunction with the claims, as well as a personal hearing.    Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, that any additional existing evidence that is necessary for a fair adjudication of the claims has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claims for Higher Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).
The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.

A.  Gastrointestinal Disability

Background

In this case, the Veteran's service records show diagnoses of irritable bowel syndrome, peptic ulcer disease, GERD, and duodenitis.  

In November 2007, the Veteran underwent a VA gastrointestinal examination in conjunction with his service connection claim.  During such examination, the Veteran reported having intermittent constipation and diarrhea with cramping.  Examination of the abdomen revealed normal bowel sounds.  Masses, tenderness, or organomegaly were not present.  Diagnoses were irritable bowel syndrome and GERD.  Also, the examiner indicated that the Veteran's duodenitis, esophagitis, and gastritis, had resolved on medication.

In a January 2008 statement, the Veteran indicated that while searching for a job, he has had to eliminate jobs which require long trips, or ones that do not allow him to take a break when necessary.  

In an April 2008 rating decision, the RO granted service connection for irritable bowel syndrome, peptic ulcer disease, GERD, and duodenitis, and assigned a 10 percent rating, effective September 1, 2007.  

In November 2008, the Veteran presented to Miramont Family Medicine for a comprehensive physical examination.  Diagnoses of irritable bowel syndrome and GERD were noted, in pertinent part.  As to the irritable bowel syndrome, the Veteran reported having both constipation and more often diarrhea.  On average, he was able to hold the diarrhea for 4-5 minutes.  He has had leaking of watery stool during his episodes but has not lost full control of his bowels.  He has experienced hard cramping associated with the diarrhea.  Symptoms occur at least 3-4 days a week which are reportedly interfering with his daily life.  Also, it was noted that the Veteran takes medication for his GERD and experiences symptoms about twice a week.  The Veteran denied constant and persistent severe symptoms for days at a time and indicated that he had not had significant weight loss.  Examination of the Veteran's abdomen revealed no tenderness, distention, hepatosplenogmegaly, masses, or bruits.  Assessment was irritable bowel syndrome and GERD.

In January 2011, the Veteran underwent an additional VA examination to determine the severity of his service-connected gastrointestinal disability.  The examiner indicated that there was no evidence of malnutrition, fistulas, and ostomies, and no signs of anemia.  The examiner stated that the Veteran's general state of health appeared to be good and that he had active bowel sounds.  The Veteran was tender to palpation in the left lower quadrant in the hypogastrium with objective evidence of pain, without guarding or rebound.  No masses were palpated in the abdominal areas.  Impressions were irritable bowel syndrome and gastroesophageal reflux disease.  

Records from Foxtrail Family Medicine dated in May 2012 show a history and assessment of irritable bowel syndrome.

During his personal hearing held in June 2012, the Veteran testified that he experienced abdominal cramps with alternating constipation and diarrhea about five times a week.  He stated that these episodes often catch him off guard and cause embarrassment.  



Legal Criteria & Analysis

The Veteran's service-connected gastrointestinal disability is comprised of irritable bowel syndrome with GERD, duodenitis, esophagitis, and gastritis.  These disabilities have been rated together under Diagnostic Codes 7305- 7319, which pertains to irritable colon syndrome.  38 C.F.R. § 4.114.  A hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20, 4.27).

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. Id.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2011).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for irritable bowel syndrome (Diagnostic Code 7319).  

The Board has reviewed all evidence of record and finds that the Veteran's service- connected gastrointestinal disability - irritable bowel syndrome, gastroesophageal reflux disease, duodenitis, esophagitis, and gastritis - produces a "common disability picture" characterized by frequent episodes of alternating diarrhea and constipation with abdominal distress.  As the rating criteria set forth in Diagnostic Code 7319 is based primarily on these symptoms, the Board concludes that the Veteran's various service-connected gastrointestinal disabilities are most appropriately rated together under Diagnostic Code 7319.  See 38 C.F.R. §§ 4.14, 4.113, 4.114. 

Applying the applicable rating criteria under Diagnostic Code 7913 to the evidence of record, the Board finds no tenable basis to grant an initial rating in excess of 10 percent.  In this regard, the record clearly shows that the Veteran experiences alternating bouts of diarrhea and constipation with abdominal cramps.  The Veteran reports having these episodes of bowel disturbances with abdominal distress about 5 times a week.  The Board certainly considers these episodes frequent, but not "more or less" constant.  

Moreover, the Board finds that the evidence of record does not show that his gastrointestinal disability has risen to the level of severe impairment.  The evidence shows that the Veteran is generally able to perform his daily activities, albeit with some frustration regarding his symptoms.  Moreover, while the Veteran's disability has been productive of some abdominal tenderness and pain on examination, the 2011 VA examiner noted no evidence or signs of malnutrition, fistulas, and ostomies, or anemia.  The Veteran himself has denied any significant weight loss.  In fact, the examiner indicated that the Veteran's general state of health appeared to be good.  The evidence of record shows no more than moderate gastrointestinal impairment.     

The Board also notes that the Veteran's duodenitis, esophagitis, and gastritis have resolved, and, the Veteran's GERD appears to be stable and treated with medication.  

The Board sincerely recognizes that the manifestations of the Veteran's gastrointestinal disability catch him off guard and cause some frustration and embarrassment, nonetheless, the evidence of record does not reflect that he is in more of less constant abdominal distress or that his disability causes severe functional impairment necessary to support a higher rating of 30 percent under Diagnostic Code 7319.  Accordingly, the Board finds that the Veteran's service-connected gastrointestinal disability most closely approximates the criteria for a 10 percent rating under Diagnostic Code 7319, which is assigned for "frequent episodes of bowel disturbance" with abdominal distress.  See 38 C.F.R. § 4.114. 

For the reasons discussed above, there is no evidence showing that the Veteran's service-connected gastrointestinal disability warrants more than an initial 10 percent rating at any point during the pendency of this claim.  Thus, staged ratings are not appropriate.  Fenderson, 12 Vet. App. at 126. 

In passing, the Board acknowledges the Veteran's June 2012 testimony to the effect that he wants an effective date for the award of the 10 percent rating for his gastrointestinal disability.  Through his representative, he indicated that he wanted an effective date in 2007; however, as noted the effective date of the grant of service connection and award of the 10 percent rating for gastrointestinal disability is already September 2007, the date of the claim.  See 38 C.F.R. § 3.400 (2011).  

B.  Lumbar Spine Disability

Background

The Veteran's service records show complaints and treatment for low back pain.  

Private medical records dated in August 2007 show that the Veteran had a follow-up visit regarding his back pain.  Assessment, in pertinent part, was low back pain.  He was referred for in-house physical therapy with Family Physical Therapy Center, PC.

In November 2007, the Veteran underwent a magnetic resonance imaging (MRI) scan of his lumbar spine at a private medical facility.  The MRI report showed evidence of spondylitic changes in the lumbosacral spine; mild impingement on the right at L3-4; and mild central canal stenosis at L4-5.  
According to a November 2007 VA examination report, the Veteran stated that he had experienced sporadic low back pain for the past 6 or 7 years.  On examination, flexion of the thoracolumbar spine was to 104 degrees; extension was to 30 degrees; bilateral rotation was to 49 degrees; and right lateral motion was to 29 degrees and left lateral motion was to 28 degrees.  There was no observed manifestation of pain with range of motion testing of the thoracolumbar spine, and no additional limitation after repetitive motion.  Diagnosis was degenerative joint disease of the lumbosacral spine.  Associated x-rays of the lumbar spine showed evidence of thoracolumbar dextroscoliosis; mild degenerative spondylosis at L3-4, L4-5, and L5-S1; and L5-S1 intervertebral disc space narrowing.

Medical records dated in 2007 and 2008 from Miramont Family Medicine show complaints and treatment for chronic low back pain and a herniated disc.

A treatment note from Family Physical Therapy Center, P.C. reflects that the Veteran was discharged from physical therapy in February 2008.  It was noted that the Veteran had minimal positional and movement dysfunction throughout his thoracolumbar spine.  It was also noted that the Veteran has been very consistent incorporating his home program and back mechanics for lifting and performing his activities of daily living.  The discharge note also reflects that he met his treatment goals established with the initial evaluation and as a result had been discharged from physical therapy.

Treatment note dated in May 2008 from Greeley Medical Clinic Orthopedics indicates that there was no midline tenderness to palpation of the Veteran's lumbar spine on examination.  His bilateral hips had a negative log roll, without root tension signs.  Bilateral lower extremities had no erythema, rashes, abrasions, or atrophy.  

According to a June 2008 treatment note from Miramont Family Medicine, the Veteran requested that he re-start physical therapy due to back pain.

During the Veteran's physical examination in November 2008 at Miramont Family Medicine, he reported ongoing low back pain.  On examination his gait was noted as normal.  There was decreased range of motion in the Veteran's back flexion and left lateral flexion.  Assessment was low back pain.

In April 2009, the Veteran presented for an initial history and physical at the VA Medical Center in Cheyenne/Fort Collins.  Examination revealed tenderness in the lower lumbar region.  Motor, sensory, and muscle strength examinations were normal.  Assessment was chronic lower back pain.  An updated MRI was ordered.  

A May 2009 VA MRI report indicates evidence of mild degenerative disc disease and facet arthropathy in the lower lumbar area with a broad disc protrusion extrinsic to right annular tear at L5-S1, causing mild right lateral recess stenosis, which was considered new.  

A June 2009 VA internal medicine note reflects that there was tenderness in the lower lumbar area especially L5-S1 of the Veteran's back.  Straight leg testing was negative.  There was normal strength in the bilateral lower extremity and his gait was within normal limits.  Assessment was acute, chronic low back pain with history of degenerative disc disease.  

According to a September 2009 Internal Medicine note, the Veteran was assessed with chronic low back pain.  In October 2009, the Veteran received a lumbar epidural injection.

On January 12, 2011, the Veteran underwent an additional VA examination of the spine, during which he reported continued low back pain associated with stiffness, fatigue, spasms, weakness, and decreased motion.  Examination of the spine revealed tenderness to palpation in the right and left paraspinous areas of the lumbar spine with objective evidence of pain.  There was no step-off or abnormal curvature or asymmetry in appearance.  Forward flexion of the thoracolumbar spine was to 80 degrees; extension was to 25 degrees; bilateral lateral flexion was to 20 degrees without objective evidence of pain; and bilateral lateral rotation was to 20 degrees with objective evidence of pain on the left only.  All ranges of motion were repeated three times without a decrease in motion.  There was no ankylosis of the lumbar spine.  Straight leg raise test was negative.  Reflexes were 2+ and symmetrical in the extremities, proximally and distally.  Strength was 5/5 in the lower extremities, and touch and vibration were intact.  Impression was degenerative disc disease of the lumbar spine.

Legal Criteria & Analysis

In this case, the RO has assigned an initial compensable rating prior to January 12, 2011, and a 10 percent rating thereafter for the Veteran's service-connected lumbar spine disability, under Diagnostic Codes 5242-5243 which contemplate both degenerative joint and disc disease.     

Under the general rating formula, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25, separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  This code provides that a 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year. 

Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Where a Veteran has intervertebral disc syndrome, the condition may be evaluated either based on the total duration of incapacitating episodes over the past twelve months under Diagnostic Code 5243, or by combining, under 38 C.F.R. § 4.25, separate ratings of chronic orthopedic and neurologic impairment, whichever method results in the higher rating.

Prior to January 12, 2011

Having reviewed the complete record, the Board finds that the criteria for an initial compensable disability rating are not met prior to January 12, 2011.  In this regard, the applicable evidence shows that the Veteran exhibited forward flexion of the thoracolumbar spine to 104 degrees during the November 2007 VA examination, which well exceeds the degree of flexion necessary to warrant a compensable rating under the general rating formula.  Additionally, there is no evidence of a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Thus, prior to January 12, 2011, an initial compensable rating is not warranted for the Veteran's service-connected lumbar spine disability under the general rating formula. 

The Board has considered whether there is any additional limitation of motion due to pain, weakness, or fatigue; however, in this case, there was no evidence of low back pain during range of motion testing or additional limitations after repetitive motion testing conducted during the November 2007 VA examination.  Accordingly, the Board finds that the noncompensable rating assigned prior to January 12, 2011, appropriately reflects the extent of pain and functional impairment that the Veteran may have experienced as a result of his service-connected lumbar spine disability.

As noted, the Veteran also carries a diagnosis of degenerative disc disease and is service-connected for such disability.  To support a compensable rating under Diagnostic Code 5243, there must be evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.   As noted, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  After having reviewed the record, the Board finds that there is no lay or medical evidence of any incapacitating episodes during the 12 months at any time prior to January 12, 2011.  As such, the Board finds that a higher/compensable rating is not warranted based on any incapacitating episodes of disc disease prior to January 12, 2011.    

The Board further notes that despite the Veteran's disc disease, there is no evidence of any neurological impairment in the lower extremities.  Motor strength, sensory, and reflex examinations were regarded as normal during the November 2007 VA examination and the Veteran's private medical records do not show any evidence of neurological impairment in the lower extremities.  Thus, a separate rating for neurological impairment is not in order.
The Veteran's statements as to the severity of his low back symptoms have been considered.  Although the Veteran is certainly competent to report observable symptoms such as pain, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Based on the foregoing reasons and bases, the Board concludes that an initial compensable rating is not warranted for the Veteran's lumbar spine disability prior to January 12, 2011.  

Since January 12, 2011

As indicated in the introduction of this decision, the Veteran testified in June 2012 that he was satisfied with the 10 percent rating currently assigned for his service-connected lumbar spine disability, and such statement was reduced to writing in the hearing transcript.  An appeal may be withdrawn in writing at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  

As such, the Board finds that the June 2012 hearing transcript clearly evinces the Veteran's intent to withdraw from appeal his claim for an increased rating for his lumbar spine disability since January 12, 2011.  Accordingly, the Board does not have appellate jurisdiction over the claim and the claim is therefore dismissed.  38 U.S.C.A. § 7105.  38 U.S.C.A. § 7105. 

C.  Knee Disabilities

Background

The Veteran's service treatment records show his complaints of bilateral knee pain for which he underwent arthroscopy with partial medial meniscectomy on both knees.  

In November 2006, the Veteran underwent a left knee arthroscopy with partial medial meniscectomy and thermal chondroplasty at Trinity Hospital.  Post-operative diagnosis was left knee torn medial meniscus, posterior horn, plus chondromalacia patella grade 2-3.  A follow-up note dated later in the month showed that the Veteran's left knee surgical incisions were healing nicely with no signs of infection.  It was noted that the Veteran had good early range of motion but still had some stiffness and lack of full mobility.

According to an MRI performed in January 2007, the Veteran had a torn medial meniscus with osteochondritis dissecans (see February 2007 initial evaluation clinic notes from Trinity Hospital).  Thereafter, in February 2007, the Veteran underwent right knee arthroscopy with partial medial meniscectomy, debridement and lavage, and themal chondroplasty at Trinity Hospital.  Post-operative diagnosis was right knee torn medial meniscus, posterior horn, inferior tear; and osteochondritis dissecans, grade 2 to 3, medial femoral condyle.

Private clinic notes dated in February 2007 indicate that the Veteran had a right knee arthroscopy one week prior.  He had been doing fine and then started having increased pain and swelling.  Examination showed slight swelling and tenderness.  He had excellent range of motion and good stability.  Neurovascular function was intact.  Homa's sign was negative.  His calf was soft and nontender.  Impression was possibly early postoperative cellulitis or septic arthritis of the right knee.

During a November 2007 VA examination of the knees, there was no redness, effusion, swelling, or tenderness.  The examiner noted that the Veteran's knees were stable when stressed in an anterior, posterior, valgus, and varus manner.  Range of right knee motion was from 0 to 144 degrees, and the left knee exhibited range of motion from zero to 143 degrees, without observed pain or additional limitation of motion after repetitive motion.  The examiner was unable to describe any additional limitations upon range of motion which may occur during a flare-up, without resorting to speculation.  There was moderate crepitus underneath the right patella with range of motion, both actively and passively.  Associated x-rays showed evidence of degenerative spurring of both knees.  Diagnoses were right knee osteochondritis desiccans medial femoral condyle with partial medial meniscectomy, and left knee chondromalacia patella with partial medial meniscectomy.  
An MRI of the right knee conducted in April 2008 at Imaging Center at Harmony showed an abnormal signal in the posterior horn and adjacent segment of the body of the medial meniscus, most likely attributable to postoperative change; mild to moderate degree of chondral thinning and fissuring over the patellar apex and adjacent segment of the medial facet; findings suggestive of a mild degree of Hoffa's disease; and small to moderate joint effusion.

In an April 2008 rating decision, the RO granted service connection for right knee osteochondritis dissecans medial femoral condyle with partial medial meniscectomy and assigned a noncompensable rating under Diagnostic Code 5259-5016, effective September 1, 2007.  In that rating decision, the RO also granted service connection for left knee chondromalacia patella with partial medial meniscectomy and assigned a noncompensable rating under Diagnostic Code 5099-5014, effective September 1, 2007.  

Treatment note dated in May 2008 from Greeley Medical Clinic Orthopedics shows, in pertinent part, that both knees had well-healed arthroscopic portals.  Right knee had minimal effusion, and full range of motion from zero to 140 degrees with pain at the extremes.  He had significant posterior medial joint line tenderness to palpation.  No varus/valgus laxity and negative Lachmann test.  The Veteran had a negative posterior drawer test but pain with both spring and McMurray's testing.  Calf was soft and nontender to palpation without motor or sensory deficits and dorsalis pedis pulse was 2/2 and symmetric.  The findings from the April 2008 MRI of the right knee were noted.  Post-operative notes dated in June 2008 indicate that the Veteran had mild effusion without warmth or erythema.  Range of right knee motion was from zero to 120 degrees.  The Veteran's calf was soft and nontender to palpation without motor or sensory deficits.  The physician noted that that the Veteran walked with a low, fairly attentive gait, but had good knee flexion-extension and is obtaining full knee extension.  

According to July 2008 notes from Greeley Medical Clinic the Veteran's right knee had very minimal effusion without warmth or fluctuance.  Range of right knee motion was from zero to 135 degrees.  He still had some pain with patellar grind, and negative spring and McMurray's testing.  He was walking without evidence of a limp.  The Veteran had another visit at Greeley Medical Clinic in August 2008, at which time he reported continued pain with any attempted kneeling or squatting.  On examination, there was no appreciable knee effusion.  Range of right knee motion was from zero to 130 degrees.  There was minimal retropatellar crepitus but fairly significant pain with patellar grind.  There was no tenderness to palpation over the patellar tendon.  Assessment was persistent right knee pain secondary to patellofemoral chondromalacia.  The Veteran received a steroid injection to his right knee at that time.

During a September 2009 VA visit, the Veteran reported chronic right knee pain.  Assessment was acute and chronic right knee pain with history of right knee osteochondritis at the medial femoral condyle with partial medial meniscectomy in the past.  Another MRI was ordered.

An MRI of the knee taken at the VA in November 2009 showed mild increased signal within the mid-substance of the ACL with overall intact fibers, suggestive of mild ACL sprain; complex oblique undersurface tear involving the posterior horn of the medial meniscus; small suprapatellar joint effusion; and partial thickness chrondral loss of the medial compartment as well as the patellofemoral compartment. 

On January 29, 2010, the Veteran had a VA orthopedic surgery consultation because of his bilateral knee pain, right worse than left.  He also reported some locking on the right knee and a vague report of giving away of the left knee.  Examination of the right knee revealed tenderness over the medial joint line, as well as the patellofemoral joint.  He had no obvious effusion.  Range of right knee motion was from zero to 120 degrees.  He was stable to varus and valgus stress test and McMurray's test was negative.  Anterior and posterior drawer tests were negative.  

Consultation regarding the left knee in January 2010 revealed significant tenderness over the patellofemoral joint and positive patellar grinding test.  There was mild tenderness over the medial joint line.  There was no tenderness over the lateral joint line, or effusion.  Range of left knee motion was from zero to 120 degrees.  His left knee was stable to varus and valgus stress test.  McMurray's and drawer tests were negative.  No gross distal neurovascular deficits were seen.  

The consulting physician noted that December 2009 MRI scans of both knees had been taken and were reviewed.  In this regard, the physician stated that the Veteran had degenerative changes in the medial compartment and the patellofemoral compartment, as well as some degenerative meniscal changes, which appeared to be stable.  MRI of the left knee reveled degenerative changes mainly involving the patellofemoral joint and some degenerative meniscal changes, which also appeared to be stable.  There was also some mild signal change over the ACL but overall the fibers were intact on the right and left sides.  The consulting physician stated that clinically, the Veteran has some locking on the right side.  Conservative treatment including physical therapy and bracing was recommended.

During a January 2011 VA knee examination, there was no evidence of instability, tenderness, redness, abnormal movement, guarding with movement, deformity, drainage, or weakness in either knee.  Range of right knee motion was from 0 to 95 degrees.  Repetitive motion testing was conducted without a decrease in range of motion and without objective evidence of pain.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments were both normal and there was no pain with internal and external torsion of the lower extremity.  There are three surgical scars on the Veteran's right knee which are normal in color and texture without erythema, drainage, heat, swelling, or tenderness.  There was no underlying soft tissue loss and no limitation of joint motion relative to the scar.  

Range of left knee motion was from 0 to 95 degrees without objective evidence of pain and both repeated three times without decrease.  There was tenderness to palpation superiorly without objective evidence of pain.  There was also no erythema, heat, swelling, abnormal movement, guarding with movement, edema, effusion, deformity, malalignment, drainage, or weakness.  There are two surgical scars on the left knee which are normal in color and texture without underlying soft tissue loss and without erythema, swelling, heat, redness, or drainage.  Diagnoses were chondromalacia patella of the right knee, and status-post partial medial meniscectomy on the left knee, with a residual horizontal tear involving the posterior horn of the medial meniscus.

February 2011 VA treatment notes show a complaint of right knee pain.  Assessment was right knee pain, osteoarthritis, which responded well to corticosteroid injection and bracing.

According to an April 2011 VA orthopedic progress note, the Veteran reported a vague report of locking in the left knee, as well as catching and locking in his right knee.  On examination, his right knee was free of erythema, hypothermia, and effusion.  Extension was to zero degrees and flexion was to 135 degrees.  Varus and valgus stress testing was not significantly painful.  McMurray's and patellar grind tests were negative.  Assessment was right knee osteoarthritis with increasing catching and locking.  

Medical records from Foxtrail Family Medicine dated in May 2012 show injections were inserted into both knees due to pain.  A history of arthroscopy with medial and lateral meniscectomy was noted.

In a February 2012 rating decision, the RO increased the ratings separately assigned for right and left knee disabilities from zero to 10 percent, effective January 12, 2011.  

Legal Criteria & Analysis

Diagnostic Codes 5250 and 5261 pertain to limitation of motion of the knee.  Under Diagnostic Code 5260, a noncompensable rating is assigned where flexion is limited to 60 percent; a 10 percent evaluation is assigned where flexion is limited to 45 degrees; a 20 percent rating is assigned where flexion is limited to 30 degrees; and a 30 percent rating is assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II. 

VA's General Counsel has held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id. 

The Board finds noteworthy that arthritis, confirmed by x-ray, is rated under Diagnostic Code 5003, which provides for a 10 percent rating where arthritis is found in one major joint and some limited motion is objectively observed.  Id. at Diagnostic Code 5003.  Diagnostic Code 5003, however, does not provide for a rating greater than 10 percent where arthritis affects only one major joint.   

Under Diagnostic Code 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel  further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59  provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).
The Board notes that, in the recent case of Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies to the evaluation of arthritis under Diagnostic Code 5003, as mandated by the express language in that provision, and only when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id.  at 43. 

The Board observes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

As noted, the RO increased the Veteran's ratings for both right and left knee disabilities from zero to 10 percent, effective January 12, 2011.  These increases were based on November 2007 x-ray evidence of degenerative spurring in both knees, as well as noncompensable limitation of motion.

However, after a review of the evidence, the Board concludes that 10 percent ratings currently assigned should be effective from an earlier date.  In reaching this decision, the Board notes that the Veteran has competently and credibly reported painful knees both during and after service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the RO already determined the evidence of painful motion coupled with the x-ray evidence of degenerative spurring in both knees warrants a compensable, 10 percent, rating for each knee.  Indeed, a rating of 10 percent is warranted for painful movement of an arthritic joint even if no compensable loss of motion is shown; see VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also Burton, 25 Vet. App. 1.  Thus, the Board finds that the 10 percent ratings for each knee should be assigned earlier, effective from September 1, 2007, which is the date of the claim.  Any functional loss due to pain, weakened movement, excess fatigability, or incoordination is contemplated by the 10 percent ratings already assigned.

As noted in the introduction, there is evidence of a worsening of right knee symptoms and as such, the Board is remanding the right knee claim for further development.  Nonetheless, because there is no evidence of a worsening of the Veteran's left knee disability, the Board finds that the record is complete in that regard so that the increased rating claim for left knee disability may be adjudicated on the merits herein.

However, after a complete review of the record, the Board finds that the evidence does not support a rating in excess of 10 percent for service-connected left knee disability throughout the appeal period.  In this regard, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5003 because when evaluating the left knee disability, only one joint is involved.   Moreover, as noted, the Veteran does not exhibit compensable limitation of left knee motion.  In fact, the clinical findings (full extension, and no worse than 95 degrees of flexion) do not even support the criteria for a zero percent rating under Diagnostic Codes 5260 and 5261.

A higher rating is also not warranted based on any instability of the left knee.  The Board notes that during the November 2007 VA examination, the Veteran's left knee was stable when stressed in an anterior, posterior, valgus, and varus manner.  He did give a vague report of locking in his left knee during the 2010 consultation; however, there are no other similar complaints in the record and subsequently, during the 2011 VA examination, his left knee ligaments were regarded as normal.  Although the Veteran is competent to report a feeling of locking in his knee, he does not have any instability that can be objectively elicited, and as a result, any instability that he may have does not rise to a level that can be considered "moderate" to warrant a higher rating.  

Additionally, the Board notes that a separate rating for instability of the left knee is not for consideration, as the Veteran does not meet the criteria for a zero rating under Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 9-98.

The Board notes further that the objective evidence of record does not contain evidence of any of the following:  ankylosis of the knee (rated under Diagnostic Code 5256); cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint (rated under Diagnostic Code 5258); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262) Id.  As such, ratings under these Diagnostic Codes are not applicable.  The Board acknowledges that the Veteran is shown to have had minimal effusion in his left knee; however dislocated semilunar cartilage with frequent episodes of "locking," pain has not been shown.

Finally, the Board has also considered whether a separate rating is warranted for the two surgical scars on the Veteran's left knee stemming from the meniscectomy.  However, those scars are not considered in any way disfiguring, or the equivalent of painful or unstable scars, thus Diagnostic Codes 7800-7805 do not provide for a higher rating.  Indeed, the January 2011 VA examiner characterized the scars as normal in color and texture without underlying soft tissue loss and without erythema, swelling, heat, redness, or drainage.

In sum, throughout the appeal period, the Veteran's left knee disability, status post medial meniscectomies, has been primarily productive of x-ray evidence of degenerative spurring and other degenerative changes, pain, tenderness, and some limitation of motion with full extension and flexion to no more than 95 degrees.  

The Veteran's statements as to the severity of his knee symptoms have been considered.  Although the Veteran is certainly competent to report observable symptoms such as pain, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In finding that an initial rating greater than 10 percent is not warranted for the Veteran's left knee disability, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting an initial rating in excess of 10 percent for the Veteran's left knee disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2011). 

D.  Extraschedular Consideration

Finally, the Board notes that, in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected gastrointestinal, lumbar spine, and left knee disability.  The evidence reflects that the Veteran's irritable bowel syndrome is primarily productive of bowel disturbances, manifestations that are contemplated in the rating criteria.   The evidence also shows that the Veteran's lumbar spine and left knee disability are primarily productive of complaints of pain and some functional impairment, manifestations that are contemplated in the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected disabilities evaluated herein.  Referral for consideration of any extraschedular ratings is therefore not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome with GERD, duodenitis, esophagitis, and gastritis is denied.

Prior to January 12, 2011, entitlement to an initial compensable disability rating for degenerative joint and disc disease of the lumbar spine is denied.

The appeal seeking a disability rating in excess of 10 percent for degenerative joint and disc disease of the lumbar spine since January 12, 2011, is dismissed.  

Since September 1, 2007, the criteria for a 10 percent rating for right knee osteochondritis dissecans medial femoral condyle with partial medial meniscectomy has been met.
 
Since September 1, 2007, the criteria for a 10 percent rating for left knee chondromalacia patella with partial medial meniscectomy have been met.

Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia patella with partial medial meniscectomy is denied.


REMAND

According to the April 2011 VA orthopedic surgery note, the Veteran has osteoarthritis with increased catching and locking in his right knee.  Based on these findings, the examiner noted that the Veteran was to obtain new weight bearing x-rays and an MRI of the right knee.  The examiner discussed with the veteran that if the studies show degenerative changes of the meniscus without a specific tear that is locking his joint, it would be better to do an injection and delay surgery.  However, if the MRI shows a finger of meniscus that is probably locking his joint, an arthroscopy with meniscectomy would be scheduled.  The Board notes that there is no subsequent VA medical evidence in the claims file.  Accordingly, the Board finds that any outstanding VA medical evidence should be added to the claims file.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Moreover, in light of the evidence suggesting a possible worsening of right knee disability and the absence of current treatment records for the condition, the Board finds that the Veteran should be scheduled for a comprehensive VA examination addressing the current nature and severity of his right knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Finally, as indicated, the evidence of record raises the issue of entitlement to a TDIU and such claim has been incorporated into the instant appeal, per Rice.  According to his February 2010 statement, the Veteran indicated that he was laid off from work.  He also reported being unemployed during a November 2010 VA psychiatric examination.  The Veteran is currently in receipt of a combined 80 percent rating for his service-connected disabilities, which satisfies the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16.  Accordingly, the Board concludes that a VA examination is necessary to assess any impact that the Veteran's service connected disabilities have on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims file any outstanding VA medical evidence, specifically to include pertinent treatment and hospital records dated from April 2011 to the present. 

2.  Contact the Veteran and ask that he identify any outstanding private medical evidence pertinent to his right knee and/or TDIU claims.

3.  Thereafter, afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

The examiner should note all relevant pathology associated with the Veteran's service-connected right knee disability.  In particular, the examiner should provide the range of motion of the Veteran's right knee, and note whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time. 

The examiner should also indicate whether recurrent subluxation or lateral instability is present in the Veteran's right knee, and if so, to what degree (slight, moderate, or severe).  

The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4.  The RO/AMC should then readjudicate the Veteran's increased rating claim for right knee disability, as well as the newly inferred TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


						(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


